UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to §240.14a-12 Reis, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 530 Fifth Avenue, 5th Floor New York, NY 10036 (212) 921-1122 www.reis.com April 28, 2014 Dear Stockholder: You are cordially invited to attend the Reis, Inc. 2014 Annual Meeting of Stockholders, which will be held on Wednesday, June 4, 2014, at 10:00a.m., eastern daylight savings time, at the offices of The NASDAQ OMX Group, One Liberty Plaza, 165 Broadway, 50th Floor, New York, New York 10006. Information about the annual meeting and the various matters on which the stockholders will act is included in the Notice of Annual Meeting of Stockholders and Proxy Statement which follow. Also included is a Proxy Card and postage paid return envelope. It is important that your shares be represented and voted at the annual meeting. Whether or not you plan to attend, we hope after you read the attached Proxy Statement, that you will complete, sign, date and return your Proxy Card in the enclosed envelope as promptly as possible. On behalf of management and our Board of Directors, we thank you for your continued support of Reis, Inc. Sincerely, Lloyd Lynford Chief Executive Officer and President 530 Fifth Avenue, 5th Floor New York, NY 10036 (212) 921-1122 www.reis.com NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held Wednesday, June 4, 2014 The 2014 Annual Meeting of Stockholders of Reis, Inc., a Maryland corporation (“Reis” or the “Company”), will be held at the offices of The NASDAQ OMX Group, One Liberty Plaza, 165 Broadway, 50th Floor, New York, New York 10006, on Wednesday, June 4, 2014, at 10:00a.m., eastern daylight savings time, for the following purposes: 1. To elect one director for a term expiring at the 2017 annual meeting of stockholders and upon the election and qualification of his successor; 2. To consider and vote upon the approval of an advisory resolution on executive compensation (commonly referred to as “Say on Pay”) as disclosed in this proxy statement; 3. To consider and vote upon the ratification of the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014; and 4. To conduct such other business as may properly come before the annual meeting or any postponement(s) or adjournment(s) thereof. These items are fully described in the Proxy Statement, which is part of this notice. We have not received notice of any other matters that may be properly presented at the annual meeting. The board of directors has fixed the close of business on April 10, 2014 as the record date for determining the stockholders entitled to receive notice of and to vote at the annual meeting and any postponement(s) or adjournment(s) thereof. STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING IN PERSON. YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING. By Order of the Board of Directors Jonathan Garfield Executive Vice President & Corporate Secretary April 28, 2014 New York, New York IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 4, 2014: This Notice of Annual Meeting, the Proxy Statement and the 2013 Annual Report for Reis, Inc. are available at www.reis.com/eproxy. THIS PROXY STATEMENT AND THE PROXY CARD ARE BEING DISTRIBUTED ON OR ABOUT APRIL28,2014. Table of Contents Voting and Proxy Procedure 1 Attending the Annual Meeting; Who Can Vote 1 Quorum and Vote Required 1 Voting by Proxy 2 Solicitation of Proxies 3 Corporate Governance 3 General 3 Code of Business Conduct and Ethics 3 Meetings and Committees of the Board of Directors 4 General 4 Changes in Board of Directors and Committee Composition 4 Audit Committee 4 Compensation Committee 5 Nominating and Corporate Governance Committee 5 Nominating and Corporate Governance Committee Procedures 5 General 5 Procedures to Be Followed by Stockholders 5 Criteria for Director Nominees 6 Process for Identifying and Evaluating Director Nominees 7 Leadership Structure of the Board of Directors 7 Role of the Board of Directors in Risk Oversight 7 General 7 Compensation Committee Risk Oversight and Compensation Risk Assessment 8 Communications with Directors 8 Attendance at Annual Meetings 8 Compensation of Directors 9 Director Compensation Generally 9 2013 Director Compensation 9 Outstanding Equity Awards at Fiscal Year End— Directors 10 Director and Officer Indemnification 10 Independent Directors 10 Related Party Transactions 10 Compensation Committee Interlocks and Insider Participation 11 Stock Ownership 12 Proposal1— Election of Directors 14 Nominee for Election 14 Directors Continuing in Office 14 Executive Officers 16 Proposal2— Approval of an Advisory Resolution on Executive Compensation 17 Proposal3— Ratification of the Appointment of the Independent Registered Public Accounting Firm 18 Audit and Non-Audit Fees 18 i Approval of Services by the Independent Registered Public Accounting Firm 18 Audit Committee Report 19 Executive Compensation 21 Summary Compensation Table 21 Compensation Committee Report 22 Compensation Discussion and Analysis 23 Compensation Philosophy and Objectives 23 Results of “Say on Pay” Advisory Vote 23 Determination of Executive Compensation 23 2013 Engagement of Independent Compensation Consultant 24 Elements of the Compensation Program 24 Base Salaries 25 Annual Cash Incentive Program 25 Equity Incentive Plan 30 Securities Authorized for Issuance Under Equity Compensation Plans 31 Grants of Plan-Based Awards in 2013 32 Outstanding Equity Awards at Fiscal Year End — Named Executive Officers 32 Option Exercises and Stock Vested in 2013 33 Pension Benefits 33 Other Compensation Matters 34 Employment Agreements — 2010 34 Employment Agreements — 2013 35 Potential Payments Upon Termination or Change of Control 37 Policy on Deductibility of Compensation 41 Section 16(a) Beneficial Ownership Reporting Compliance 42 Stockholder Proposals and Nominations for the 2015 Annual Meeting of Stockholders 42 Miscellaneous 42 ii Table of Contents Proxy Statement We are furnishing this proxy statement and the accompanying materials to the stockholders of Reis, Inc., a Maryland corporation (“Reis” or the “Company”) in connection with the solicitation of proxies by the board of directors of Reis, Inc. to be used at the 2014 annual meeting of stockholders of the Company and at any postponement(s) or adjournment(s) of that meeting. For purposes of this proxy statement, references to “Reis” or the “Company” include the private Reis information services business prior to its May 2007 merger with Reis’s current subsidiary, Reis Services, LLC (“Reis Services”). The annual meeting will be held at the offices of The NASDAQ OMX Group, One Liberty Plaza, 165 Broadway, 50th Floor, New York, New York 10006, on Wednesday, June 4, 2014, at 10:00a.m., eastern daylight savings time. The 2013 Annual Report to Stockholders, including the consolidated financial statements of the Company for the fiscal year ended December 31, 2013, accompanies this proxy statement, which is first being mailed to stockholders on or about April 28, 2014. Voting and Proxy Procedure Attending the Annual Meeting; Who Can Vote You are entitled to vote your shares of Reis common stock if the records of the Company show that you held your shares as of the close of business on April 10, 2014 (the “Record Date”). As of the close of business on the Record Date, a total of 11,101,665 shares of Reis common stock were outstanding and entitled to vote. Each share of common stock has one vote. You will need to provide identification to be admitted to the annual meeting. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker or nominee. As the beneficial owner, you have the right to direct your broker how to vote. If you are a beneficial owner of Reis common stock held in street name, you will need proof of ownership, in addition to identification, to be admitted to the annual meeting. A recent brokerage statement or letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Reis common stock held in street name in person at the annual meeting, you will have to obtain a written proxy in your name from the broker, bank or other nominee who holds your shares. Quorum and Vote Required The annual meeting will be held only if there is a quorum present. A quorum exists if a majority of the outstanding shares of common stock entitled to vote at the annual meeting is represented, in person or by proxy, at the annual meeting. If you return valid proxy instructions or attend the annual meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum; provided that the record holder is present or has provided a proxy with respect to those shares on at least one item. A broker non-vote may occur when a stockholder fails to provide voting instructions to its broker for shares held in street name.Under those circumstances, a stockholder’s broker may be authorized to vote on behalf of the stockholder on some routine items (Proposal 3 is considered routine for this purpose) but is prohibited from voting on other items (such as Proposals 1 and 2). Those items on which a stockholder’s broker cannot vote result in broker non-votes if the stockholder does not instruct the broker. Table of Contents If you hold your shares in street name, it is critical that you cast your vote if you want it to count in the election of directors (Proposal 1) or approval of the advisory resolution on executive compensation (“Say on Pay”) (Proposal 2). Your bank or broker is not permitted to vote your uninstructed shares in the election of directors on a discretionary basis. Thus, if you hold your shares in street name and you do not instruct your bank or broker how to vote in the election of directors, no votes will be cast on your behalf. Your bank or broker will, however, continue to have discretion to vote any uninstructed shares on routine items, such as the ratification of the appointment of the Company’s independent registered public accounting firm (Proposal 3). In voting on the election of directors (Proposal1), you may vote for the director or withhold your vote with respect to the director. There is no cumulative voting for the election of directors. For the election of directors, a plurality of all the votes cast is required. This means that the nominees receiving the greatest number of votes will be elected. Abstentions and broker non-votes, if any, will have no effect on the outcome of the election, although they will be considered present for the purpose of determining the presence of a quorum. In voting on approval of the advisory resolution on executive compensation (“Say on Pay”) (Proposal 2), you may vote for the approval of the advisory resolution on executive compensation, vote against the approval of the advisory resolution on executive compensation or abstain from voting. The matter will be decided by the affirmative vote of a majority of the votes cast at the annual meeting. Abstentions and broker non-votes will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum. In voting on the ratification of the appointment of Ernst& Young LLP as Reis’s independent registered public accounting firm (Proposal3), you may vote in favor of the proposal, vote against the proposal or abstain from voting. This matter will be decided by the affirmative vote of a majority of the votes cast on the proposal at the annual meeting. Abstentions will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum. Voting by Proxy The board of directors of Reis is sending you this proxy statement to request that you allow your shares of Reis common stock to be represented at the 2014 annual meeting by the persons named in the enclosed proxy card. All shares of Reis common stock represented at the annual meeting by properly executed proxies will be voted in accordance with the instructions indicated on the proxy card. If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s board of directors. The board of directors recommends a vote “FOR” the nominee for director, “FOR” approval of the advisory resolution on executive compensation and “FOR” ratification of Ernst& Young LLP as Reis’s independent registered public accounting firm. If there are any items for which your proxy card does not provide instructions, your shares will be voted in accordance with the board’s recommendations as follows: “FOR” election of the director nominee, “FOR” approval of the advisory resolution on executive compensation and “FOR” ratification of the independent registered public accounting firm. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their discretion to determine how to vote your shares. This includes a motion to postpone or adjourn the annual meeting in order to solicit additional proxies. If the annual meeting is postponed or adjourned, your shares of common stock may be voted by the persons named in the proxy card on the new meeting date as well, unless you have revoked your proxy. Neither the board of directors nor management of Reis knows of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the annual meeting. To revoke your proxy you must do one of the following: advise the Secretary of the Company in writing before your shares of common stock have been voted at the annual meeting, deliver a later dated proxy, or attend the annual meeting and vote your shares in person. Attendance at the annual meeting will not by itself constitute revocation of your proxy. 2 Table of Contents If your Reis common stock is held in street name, you will receive instructions from your broker, bank or other nominee that you must follow in order to have your shares voted or to change your vote. Your broker or bank may allow you to deliver your voting instructions via the telephone or the Internet. Please review the proxy card or instruction form provided by your broker, bank or other nominee that accompanies this proxy statement. Every Reis stockholder’s vote is important. Accordingly, you should complete, sign, date and return the enclosed proxy card, or otherwise comply with the instructions from your broker, bank or other nominee, whether or not you plan to attend the annual meeting in person. Solicitation of Proxies Reis will pay the cost of solicitation of proxies on behalf of its management. In addition to the solicitation of proxies by mail, MacKenzie Partners, Inc., a proxy solicitation firm, will assist Reis in soliciting proxies for the annual meeting for a fee of $5,000, plus out-of-pocket expenses. Proxies may also be solicited personally or by telephone by directors, officers and other employees of Reis, without additional compensation. Reis will also request persons, firms and corporations holding shares in their names, or in the names of their nominees, which shares are beneficially owned by others, to send proxy materials to, and obtain proxies from, such beneficial owners, and will reimburse such persons, firms and corporations for their reasonable expenses in doing so. Corporate Governance General Reis periodically reviews its corporate governance policies and procedures to ensure that the Company meets the highest standards of ethical conduct, reports results with accuracy and transparency, and maintains full compliance with the laws, rules and regulations that govern Reis and its operations. As part of this periodic corporate governance review, the board of directors reviews and adopts what it believes are, at that time, the best corporate governance policies and practices for Reis. Code of Business Conduct and Ethics Reis has adopted a Code of Business Conduct and Ethics for Directors, Senior Financial Officers, Other Officers and All Other Employees (the “Code of Ethics”) and a Policy for Protection of Whistleblowers from Retaliation (the “Whistleblower Policy”). The Code of Ethics is a set of written standards reasonably designed to deter wrongdoing and to ensure that Reis’s directors, officers and employees meet the highest standards of ethical conduct. The Code of Ethics requires that Reis’s directors, officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, not engage in insider trading, not use Reis’s resources for personal gain, conduct business in an honest and ethical manner and otherwise act with integrity and in Reis’s best interest. Under the terms of the Code of Ethics, directors, officers and employees are required to report any conduct they believe in good faith to be an actual or apparent violation of the Code of Ethics. As a mechanism to encourage compliance with the Code of Ethics, Reis has adopted the Whistleblower Policy, which contains procedures to receive, treat and retain complaints regarding accounting, internal accounting controls, auditing matters or other matters, including violations of the Code of Ethics. These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner. The Whistleblower Policy also prohibits Reis from retaliating against any director, officer or employee who reports actual or apparent violations of the Code of Ethics. Copies of the Code of Ethics and the Whistleblower Policy can be found under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com).A description of any substantive amendment of the Code of Ethics, or any waiver under the Code of Ethics applicable to Reis’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, will be disclosed at the same location. 3 Table of Contents Meetings and Committees of the Board of Directors General.The Company conducts business through meetings and activities of its board of directors and committees thereof. During 2013, the board of directors of the Company held nine meetings and acted by written consent on two other occasions. No director attended fewer than 75% of the total meetings of the board of directors and the committees on which such director served. The following table identifies the Company’s standing committees and their members at December 31, 2013 (which composition has remained the same as of the date of this proxy statement), and lists the number of meetings held by each committee during 2013. The members of each standing committee are appointed by the board of directors, generally on an annual basis at the board’s meeting held immediately following the annual meeting of stockholders. All members of each committee are independent in accordance with the listing standards of the NASDAQ Stock Market. Each of the committees listed below operates under a written charter adopted by the board of directors that governs its composition, responsibilities and operations. The committee charters and Reis’s “Corporate Governance Guidelines” are available under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com). Name Audit Committee Compensation Committee Nominating and Corporate Governance Committee Thomas J. Clarke Jr. X * Jonathan Garfield Lloyd Lynford M. Christian Mitchell (Chairman) * X Byron C. Vielehr X X * Number of meetings in 2013 (not including actions taken by written consent) 6 5 4 * Denotes committee chairperson. In 2012, the Company formed a Gold Peak Special Committee, consisting of three directors, to oversee matters related to the Gold Peak litigation, including recovery efforts. That committee met during 2013 on a number of occasions. Changes in Board of Directors and Committee Composition. During 2013, the following changes in the composition of the board of directors and its committees occurred: • Effective September 24, 2013, Michael J. Del Giudice resigned from the board of directors. The board of directors determined not to fill the resulting vacancy at that time. • On December 5, 2013, following a recommendation from the Nominating and Corporate Governance Committee, the board of directors elected Mr. Vielehr to serve as a member of the Compensation Committee and Mr. Clarke was named as the chairperson of the Compensation Committee. • On March 27, 2014, the board of directors, following a recommendation from the Nominating and Corporate Governance Committee, determined to reduce the size of Reis’s board. The board passed a resolution, as permitted by Reis’s bylaws, to reduce the number of directors from six to five, effective as of March 27, 2014. The Nominating and Corporate Governance Committee’s and the board’s determinations were made in recognition of the Company’s size and in furtherance of the Company’s ongoing general and administrative cost reduction efforts. The Nominating and Corporate Governance Committee and the board of directors determined that the continuing directors, as a whole, have the requisite qualifications and expertise to meet applicable corporate governance and legal requirements. Audit Committee.The Audit Committee selects and retains (subject to approval or ratification by the Company’s stockholders) the independent registered public accounting firm for Reis, reviews the scope of the work of the independent registered public accounting firm and its reports, and reviews the activities and actions of Reis’s 4 Table of Contents accounting staff in its preparation of financial statements and review of internal control over financial reporting. The board of directors has designated Mr.Mitchell as an “audit committee financial expert” under the rules of the Securities and Exchange Commission (the “SEC”).In addition to being independent generally, as set forth under “—Independent Directors,” Messrs.Mitchell,Clarke and Vielehr each satisfy the additional independence requirements for audit committee members under the listing standards of the NASDAQ Stock Market. The annual report of the Audit Committee required by the rules of the SEC is included in this proxy statement. See “Audit Committee Report.” Compensation Committee.The Compensation Committee reviews and determines compensation arrangements, including employment agreements, salaries, bonuses and other benefits for executive officers of Reis and its subsidiaries, reviews and determines employees to whom stock options, restricted stock units (“RSUs”) and other awards are to be granted and the terms of such grants, reviews the selection of officers who participate in incentive and other compensatory plans and arrangements, reviews the Company’s compensation plans, and recommends new plans, or amendments to those plans, to the board of directors. The Compensation Committee report required by the rules of the SEC is included in this proxy statement under the heading “Compensation Committee Report.” The Compensation Committee may form and delegate authority to subcommittees as the Committee deems appropriate. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee takes a leadership role in shaping governance policies and practices, including recommending to the board of directors the corporate governance policies and guidelines applicable to Reis and monitoring compliance with those policies and guidelines. In addition, the Nominating and Corporate Governance Committee is responsible for identifying individuals qualified to become board members and recommending the director nominees for election at the next annual meeting of stockholders. This committee also recommends director candidates for each committee for appointment by the board of directors. The procedures of the Nominating and Corporate Governance Committee required to be disclosed by the rules of the SEC are included in this proxy statement. See “—Nominating and Corporate Governance Committee Procedures.” Nominating and Corporate Governance Committee Procedures General.It is the policy of the Nominating and Corporate Governance Committee to consider director candidates recommended by stockholders who appear to be qualified to serve on the Reis board of directors. The Nominating and Corporate Governance Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the board of directors and the Nominating and Corporate Governance Committee does not perceive a need to increase the size of the board of directors. In order to avoid the unnecessary use of the Nominating and Corporate Governance Committee’s resources, the Nominating and Corporate Governance Committee will consider only those director candidates recommended in accordance with the procedures set forth below. Procedures to Be Followed by Stockholders.To submit a recommendation of a director candidate to the Nominating and Corporate Governance Committee, a stockholder should submit, in writing, the information set forth in Article II, Section 11 of the Company’s bylaws, addressed to the Chairperson of the Nominating and Corporate Governance Committee, care of the Corporate Secretary, at the main office of Reis.This information includes: • All information relating to such director candidate that is required to be disclosed in solicitations of proxies for election of directors pursuant to Regulation14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the written consent of the person being recommended as a director candidate to being named in the proxy statement as a nominee and to serving as a director if elected. • As to the stockholder, the director candidate or any Stockholder Associated Person (as defined below): o the class, series and number of all shares of stock or other securities of the Company or any affiliate of the Company (collectively, the “Company Securities”), if any, which are owned (beneficially or of record) by such stockholder, director candidate or Stockholder Associated Person, the date on which each such Company Security was acquired and the investment intent of such acquisition, and any short interest (including any opportunity to profit or share in any benefit from any decrease in the price of such stock or other security) in any Company Securities of any such person; 5 Table of Contents o the nominee holder for, and number of, any Company Securities owned beneficially but not of record by such stockholder, director candidate or Stockholder Associated Person; o any interest, direct or indirect, of such stockholder, director candidate or Stockholder Associated Person, individually or in the aggregate, in the Company or any affiliate of the Company, other than an interest arising from the ownership of Company Securities, where such stockholder, director candidate or Stockholder Associated Person receives no extra or special benefit not shared on a pro rata basis by all holders of the same class or series; and o whether and the extent to which, during the past six months, such stockholder, director candidate or Stockholder Associated Person has, directly or indirectly (through brokers, nominees or otherwise), engaged in any hedging, derivative or other transaction or series of transactions or entered into any other agreement, arrangement or understanding (including any short interest, any borrowing or lending of securities or any proxy or voting agreement), the effect or intent of which is to manage risk or benefit of changes in the price of Company Securities for such stockholder, director candidate or Stockholder Associated Person or to increase or decrease the voting power of such stockholder, director candidate or Stockholder Associated Person in the Company or any affiliate thereof disproportionately to such person’s economic interest therein. • As to the stockholder giving the notice, any Stockholder Associated Person with an interest or ownership referred to above and any director candidate: o the name and address of such stockholder, as they appear on the Company’s stock ledger, and the current name, business address, if different, and residence address of each such Stockholder Associated Person and any director candidate; and o the investment strategy or objective, if any, of such stockholder, each such Stockholder Associated Person and any director candidate and a copy of the prospectus, offering memorandum or similar document, if any, provided to investors or potential investors in such stockholder, each such Stockholder Associated Person and any director candidate. • To the extent known by the stockholder giving the notice, the name and address of any other stockholder supporting the director candidate for election or re-election as of the date of such stockholder’s notice. “Stockholder Associated Person” of any stockholder means (i) any person acting in concert with such stockholder, (ii) any beneficial owner of shares of stock of the Company owned of record or beneficially by such stockholder (other than a stockholder that is a depositary) and (iii) any person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such stockholder or such Stockholder Associated Person. In order for a director candidate to be considered for nomination (as opposed to a recommendation) at any annual meeting of Reis’s stockholders, the nomination must be received by the Nominating and Corporate Governance Committee in accordance with the provisions of the Company’s bylaws, as set forth in “Submission of Future Stockholder Proposals and Nominations.” Criteria for Director Nominees.The Nominating and Corporate Governance Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the board of directors. Although the Nominating and Corporate Governance Committee does not have a formal policy regarding the consideration of diversity in identifying director nominees, the committee (and the board of directors) considers each individual’s potential contribution to the diversity of backgrounds, experience and competencies which the board desires to have represented. The committee (and the board of directors) also considers the following criteria in selecting nominees: his or her independence, integrity, experience, financial literacy, sound judgment in areas relevant to Reis’s business, and willingness to commit sufficient time to the board, all in the context of an assessment of the perceived needs of the board at that point in time. Maintaining a balanced experience and knowledge base within the total board includes considering whether the candidate: (1)has work experience with publicly traded and/or privately held for profit businesses in the information services industry; (2)has significant direct management experience; (3)has knowledge and experience in capital markets; and (4)has unique knowledge and experience and can provide significant contributions to the board’s effectiveness. Each director is expected to ensure that other existing and planned future commitments do not materially interfere with his or her service as a 6 Table of Contents director. There are no specific minimum qualifications that the Nominating and Corporate Governance Committee believes must be met by a candidate. All candidates are reviewed in the same manner, regardless of the source of the recommendation. The Nominating and Corporate Governance Committee may weigh the foregoing criteria differently in different situations, depending on the composition of the board of directors at the time. The committee will maintain at least one director on the board of directors who meets the definition of “audit committee financial expert” under the SEC’s rules. In addition, prior to nominating an existing director for re-election to the board of directors, the Nominating and Corporate Governance Committee will consider and review the existing director’s board and committee attendance and performance; length of board service; experience, skills and contributions that the existing director brings to the board; and independence.The Company’s employment agreement with each of Messrs. Lynford and Garfield provides the executive officer with the right to terminate his employment agreement (and receive severance and other payments) if he is not nominated for election to the board, is not elected to the board or is removed from the board. Process for Identifying and Evaluating Director Nominees.Pursuant to the Nominating and Corporate Governance Committee Charter, the Nominating and Corporate Governance Committee is charged with the central role in the process relating to director nominations, including identifying, interviewing and selecting individuals who may be nominated for election to the board of directors. The process that the committee follows when it identifies and evaluates individuals to be nominated for election to the board of directors is as follows: • Identification. For purposes of identifying nominees for the board of directors, the Nominating and Corporate Governance Committee relies primarily on personal contacts of the committee and other members of the board of directors. The Nominating and Corporate Governance Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth above. The Nominating and Corporate Governance Committee may, from time to time, use a search firm in identifying nominees. • Evaluation. In evaluating potential candidates, the Nominating and Corporate Governance Committee determines whether the candidate is eligible and qualified for service on the board of directors by evaluating the candidate under the selection criteria set forth above. In addition, the Nominating and Corporate Governance Committee will conduct a check of the individual’s background and interview the candidate. Leadership Structure of the Board of Directors The board of directors does not have a formal policy regarding the separation of the roles of Chief Executive Officer and Chairman of the board of directors, as the board believes it is in the best interests of the Company to make that determination based on the position and direction of the Company and the membership of the board, at any particular time. The Chairman presides at all meetings of the board of directors during which he is present and works with the Chief Executive Officer to establish the agendas for these meetings.Meetings of the board of directors may generally be called by the Chairman, the Chief Executive Officer, the President or a majority of the directors then in office.The independent directors have the opportunity to meet in executive session at every regularly scheduled meeting of the board. Role of the Board of Directors in Risk Oversight General.A fundamental part of risk management is not only understanding the risks faced by the Company, how those risks may evolve over time, and what steps management is taking to manage and mitigate those risks, but also understanding what level of risk tolerance is appropriate for the Company. Management is responsible for the day-to-day management of risk, while the board, as a whole and through its committees, has responsibility for the oversight of risk management. In its risk oversight role, the board of directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed. The board regularly reviews information regarding sales and marketing, operations, finance and business development as well as the risks associated with each. While the board is ultimately 7 Table of Contents responsible for risk oversight, committees of the board also have been allocated responsibility for specific aspects of risk oversight. In particular, the Audit Committee assists the board in fulfilling its oversight responsibilities with respect to risk management in the areas of financial reporting and internal controls. The Compensation Committee assists the board in fulfilling its oversight responsibilities with respect to the risks arising from our compensation policies and programs. The Nominating and Corporate Governance Committee assists the board in fulfilling its oversight responsibilities with respect to the risks associated with board organization, membership and structure, ethics and compliance, succession planning for directors and executive officers, and corporate governance. Compensation Committee Risk Oversight and Compensation Risk Assessment.The Compensation Committee is responsible for reviewing compensation policies and practices relating to our named executive officers. In executing this duty, the Compensation Committee relies on information provided by management and, from time to time, by an independent compensation consultant. The Company’s senior management, together with human resources, legal and finance personnel, as well as outside advisors, is responsible for implementing and reviewing compensation policies and practices relating to employees other than our named executive officers. Based on a review of these matters, including any mitigating controls, we believe that the mix of compensation elements and the design of those elements along with sound governance practices work together to provide compensation programs and practices that do not encourage employees to take risks that are reasonably likely to have a material adverse effect on the Company. Specifically: • the Company has strong internal financial controls that are assessed by the Company’s independent registered public accounting firm annually in addition to their audits of the Company’s financial statements; • base salaries are fixed in amount and consistent with market practice and employees’ responsibility so that employees are not motivated to take excessive risks to attain a reasonable level of financial security; • the determination of incentive awards is based on well-defined financial measures. There is a maximum cash incentive opportunity for each named executive officer, and the Compensation Committee retains discretion to adjust bonuses to eliminate anomalous or inappropriate outcomes; and • long-term incentives are designed to provide appropriate awards for successful long-term outcomes, and effectively align realized compensation with returns realized by investors. Communications with Directors Reis’s stockholders may wish to communicate with the board of directors and/or individual directors. Written communications may be made to the board of directors or to specific members of the board by addressing them to the intended addressee, care of: Corporate Secretary, Reis, Inc., 530Fifth Avenue, 5thFloor, New York, New York 10036, or by email to investorrelations@reis.com. Relevant communications are distributed to the board of directors or to any individual director or directors, as appropriate, depending on the facts and circumstances outlined in the communication. In that regard, the board of directors has requested that certain items that are unrelated to the duties and responsibilities of the board of directors should be excluded, such as: business solicitations or advertisements; junk mail and mass mailings; new product or service suggestions; product or service complaints; product or service inquiries; résumés and other forms of job inquiries; spam; and surveys. In addition, material that is unduly hostile, threatening, illegal or similarly unsuitable will be excluded, with the provision that any communication that is filtered out must be made available to any director upon request. Attendance at Annual Meetings The Company and the board of directors encourage all of our directors to attend the annual meeting of stockholders. All of our current directors attended the May 30, 2013 annual meeting of stockholders in person. 8 Table of Contents Compensation of Directors Director Compensation Generally.The following table sets forth the applicable annual retainers and fees payable to non-employee directors in cash for their service on Reis’s board of directors (and committees thereof) during 2013: Type of Cash Compensation Amount Annual board member retainer $ Board meeting participation fee (for each meeting in excess of six in any calendar year) Annual compensation for non-executive Chairman Audit Committee retainer (member other than chairperson) Audit Committee retainer (chairperson) Compensation Committee retainer (member other than chairperson) Compensation Committee retainer (chairperson) Nominating and Corporate Governance Committee retainer (member other than chairperson) Nominating and Corporate Governance Committee retainer (chairperson) The board of directors has approved an annual retainer for each non-employee director serving on the Gold Peak Special Committee of $10,000, $5,000 and $5,000 for the years ended December 31, 2014, 2013 and 2012, respectively. In addition, each non-employee director receives RSU grants having an annual value of $46,000. These grants are made in four installments of $11,500 each, effective at the end of each calendar quarter, with the RSU grant agreement being delivered promptly thereafter. The number of RSUs issuable each quarter is determined by dividing the closing price for Reis common stock on the last trading day of the calendar quarter into $11,500.The RSUs are immediately vested upon grant, but directors do not receive the shares of stock underlying the RSUs until six months after termination of service as a director of Reis. In establishing the non-employee director compensation structure, the intent of the Compensation Committee was that directors, on average, receive approximately 50% of their annual compensation in cash and 50% in RSUs. 2013Director Compensation.The following table sets forth the compensation earned or paid to the Company’s non-employee directors for their board service during 2013. As employee directors, Messrs Lynford andGarfield did not receive any compensation for their board service during 2013 and compensation related to their employment with the Company is reported under “Executive Compensation – Summary Compensation Table.” Name Fees Earned or Paid in Cash Stock Awards ($)(A) Total Thomas J. Clarke Jr. $ $ $ Michael J. Del Giudice (B) $ $ $ M. Christian Mitchell $ $ $ Byron C. Vielehr $ $ $ (A) The amounts shown in this column represent RSUs granted to each non-employee director in respect of the four calendar quarters of 2013, including RSUs granted on January 2, 2014 with respect to fourth quarter 2013 service on the board of directors.Does not include 882 RSUs granted to each non-employee director on January 2, 2013 with respect to fourth quarter 2012 service on the board of directors. (B) Mr. Del Giudice served as a director through September 24, 2013. 9 Table of Contents Outstanding Equity Awards at Fiscal Year End— Directors.The following table sets forth all outstanding stock awards held by Reis’s current non-employee directors as of December 31, 2013: Stock Awards (A) Name Number of Shares or Units of Stock That Have Not Vested (#)(B) Market Value of Shares or Units of Stock That Have Not Vested ($)(B) Thomas J. Clarke Jr. $ M. Christian Mitchell $ Byron C. Vielehr $ (A) Does not reflect 598 RSUs granted to each non-employee director on January 2, 2014 with respect to fourth quarter 2013 service on the board of directors. (B) Represents RSUs that are immediately vested upon grant.Directors do not receive the shares of stock underlying the RSUs until six months after termination of service as a director of Reis.The market value is based on the closing price for Reis common stock of $19.23 per share on December 31, 2013. Director and Officer Indemnification Reis’s bylaws provide that, to the maximum extent permitted by the Maryland General Corporation Law, Reis will indemnify, and will advance or reimburse, for expenses (including attorneys’ fees) related to a determination of liability for any individual (1)who is or was a director or officer of Reis and/or any of its subsidiaries and is subject to liability by reason of his or her service in that capacity or (2)who, while a director of Reis, serves or has served at Reis’s request as a director, officer, partner, trustee, manager or member for another entity and is subject to liability by reason of his or her service in that capacity.In addition, each named executive officer’s employment agreement with the Company provides for indemnification of the officer to the fullest extent authorized by applicable law. Independent Directors The Company’s board of directors was comprised of five directors at December 31, 2013. The board of directors has determined that the following directors were independent directors under the listing standards of the NASDAQ Stock Market during 2013 and remain independent as of the date of this proxy statement: Messrs.Clarke, Mitchell and Vielehr. Related Party Transactions Reis’s Code of Ethics provides that it is the policy of the Company to avoid situations that create an actual or potential conflict between a director’s, officer’s or employee’s personal (or business) interests and the interests of Reis. Further, if a director, officer or employee (or a family member) has a financial or employment relationship with a competitor, supplier or potential supplier, the Code of Ethics requires the disclosure of such information to Reis’s general counsel and/or Chief Financial Officer. In accordance with the policies set forth in the Code of Ethics, the practice of the general counsel and the Chief Financial Officer is to bring all situations involving an actual or potential conflict of interest to the attention of the board of directors, which then reviews the matter. The standard applied by the board of directors seeks to ensure that the terms of any related party transaction are at least arm’s length and otherwise fair, reasonable and in the best interests of Reis. The Audit Committee is responsible for reviewing and approving all related party transactions from time to time. The Company’s accounting staff is primarily responsible for identifying potential related party transactions and for determining whether such transactions should be brought to the Audit Committee. Any member of the Audit Committee who is a related party with respect to a transaction under review may not participate in the deliberations or vote for approval or ratification of the transaction. As required by SEC rules, we would disclose in this section any material related party transactions (none are required to be disclosed in this proxy statement), as well as other transactions deemed to be potentially relevant to stockholders. In addition, Reis discloses transactions with affiliates and related party transactions, as appropriate, in the footnotes to its financial statements. 10 Table of Contents Compensation Committee Interlocks and Insider Participation The Compensation Committee is currently comprised of Messrs. Clarke and Vielehr, each of whom is a non-employee director. Mr. Clarke was a Compensation Committee member for all of 2013 and Mr. Vielehr was elected to serve on the Compensation Committee on December 5, 2013. Mr. Del Giudice, also a non-employee director, was a member of the Compensation Committee through September 24, 2013. During 2013, none of the members of the Compensation Committee were officers or employees of Reis or any of its subsidiaries. During 2013, none of Reis’s executive officers served as a director or compensation committee member of any entity for which a Compensation Committee member of Reis was an executive officer or director. 11 Table of Contents Stock Ownership The following table sets forth information regarding the beneficial ownership of Reis common stock by each director of Reis, by each executive officer of Reis, by all directors and executive officers of Reis as a group and by each person known by Reis to be the beneficial owner of more than 5% of Reis’s outstanding common stock as of April 2, 2014 (except as otherwise noted). Each person named in the table has sole voting and investment power with respect to all shares of Reis common stock shown as beneficially owned by such person, except as otherwise noted. Name and Address of Beneficial Owner (1) Number of Shares Owned Percentage of Class (2) Directors and Executive Officers: Lloyd Lynford (3) % Jonathan Garfield (4) % William Sander (5) % Mark P. Cantaluppi (6) % M. Christian Mitchell (7) * Thomas J. Clarke Jr. (8) * Byron C. Vielehr (8) — — All directors and executive officers as a group - 7persons (9) % 5% Holders:(10) Dimensional Fund Advisors LP (11) Palisades West, Building One, 6300 Bee Cave Road Austin, Texas 78746 % Bares Capital Management, Inc. (12) 12600 Hill Country Blvd., Suite R-230 Austin, TX 78738 % Compatriot Capital, Inc. (13) 5949 Sherry Lane, Suite 1900 Dallas, Texas 75225-6553 % * Less than 1.0% Unless otherwise indicated, the address of each person is c/oReis, Inc., 530Fifth Avenue, 5th Floor, New York, New York 10036. Percentages with respect to each person or group of persons have been calculated on the basis of 11,101,665shares of Reis common stock outstanding on April 2, 2014, plus, in each case, the number of shares of Reis common stock which such person or group of persons has the right to acquire within 60days after April 2, 2014 by the exercise of stock options or the vesting of RSUs. Includes 125,000 shares of common stock issuable upon exercise of stock options that were exercisable within 60 days of April 2, 2014. Does not include 54,549 shares of common stock issuable with respect to RSUs that may vest at a later date. Includes 100,000 shares of common stock issuable upon exercise of stock options that were exercisable within 60 days of April 2, 2014. It also includes shares held in the Jonathan Garfield Family Trust. The reporting person’s wife is the trustee of the trust and certain relatives of the reporting person are beneficiaries of the trust. The reporting person disclaims beneficial ownership of these securities. Does not include 43,460 shares of common stock issuable with respect to RSUs that may vest at a later date. Includes 150,000shares of common stock issuable upon the exercise of stock options that were exercisable within 60 days of April 2, 2014.Does not include 22,179 shares of common stock issuable with respect to RSUs that may vest at a later date. 12 Table of Contents Includes 75,000shares of common stock issuable upon the exercise of stock options that were exercisable within 60 days of April 2, 2014.Does not include 12,481 shares of common stock issuable with respect to RSUs that may vest at a later date. Does not include 41,799 shares of common stock issuable with respect to RSUs that are fully vested but are not deliverable until six months following the director’s termination of service as a director. Does not include 14,898 shares of common stock issuable with respect to RSUs that are fully vested but are not deliverable until six months following the director’s termination of service as a director. Includes the shares of common stock referred to in footnotes (3)through (8)above. This information is based solely upon our review of the most recent filings of Schedule13D or 13G and Form 3, 4 or 5. Based on information contained in Amendment No. 2 to Schedule 13G filed on February 10, 2014 by and on behalf of Dimensional Fund Advisors LP (“DFA”). DFA indicates that it has sole dispositive power with respect to 906,903 shares of common stock reported and sole voting power with respect to 898,624 shares of common stock reported. DFA states that it is an investment adviser registered under Section 203 of the Investment Advisors Act of 1940 and that it furnishes investment advice to four investment companies registered under the Investment Company Act of 1940 and serves as investment manager to certain other commingled group trusts and separate accounts (such investment companies, trusts and accounts, collectively referred to as the “Funds”). In certain cases, subsidiaries of DFA may act as an adviser or sub-adviser to certain Funds. In its role as investment advisor, sub-adviser and/or manager, DFA and its subsidiaries (collectively, “Dimensional”) possess voting and/or investment power over shares of common stock owned by the Funds, and may be deemed to be the beneficial owner of the shares of common stock held by the Funds. However, all shares of common stock reported are owned by the Funds. Dimensional disclaims beneficial ownership of such shares of common stock. In addition, DFA states that the filing of the Schedule 13G shall not be construed as an admission that the reporting person or any of its affiliates is the beneficial owner of any securities covered by the Schedule 13G for any other purposes than Section 13(d) of the Exchange Act. Based on information contained in the Schedule 13G filed on February 14, 2014 by and on behalf of Bares Capital Management, Inc. (“Bares”). Bares indicates that it has sole voting and dispositive power with respect to 761,200 shares of common stock reported. Bares states that it is an Austin, TX based investment adviser registered under Section 203 of the Investment Advisers Act of 1940. Further, Bares states that it filed a Schedule 13G because it acquired shares in the ordinary course of business and not with the purpose nor with the effect of changing or influencing the control of the Company, nor in connection with or as a participant in any transaction having such purpose or effect. Based on information contained in the Schedule 13G jointly filed on February 14, 2014 by and on behalf of Sammons Enterprises, Inc., (“SEI”), certain of the wholly-owned subsidiaries of SEI, and the Charles A. Sammons 1987 Charitable Remainder Trust-Number 2. This Schedule 13G filing amends and replaces, in its entirety, the Schedule 13D, as amended, previously filed on October 21, 2009 by SVP-RPC Joint Venture, Rosewood Property Company, The Rosewood Corporation, Caroline Hunt, Trust Estate, Bear Investor Joint Venture, Bear Hunter L.P., Grizzly Bear, LLC, Nacolah Ventures, LLC, North American Company for Life and Health, Sammons Financial Group, Inc., Sammons Venture Properties, Inc., Consolidated Investment Services, Inc., SEI and The Charles A. Sammons 1987 Charitable Remainder Trust-Number 2. Following certain testamentary trust transfers and various internal reorganizations of the holdings of SEI and certain of its direct and indirect wholly-owned subsidiaries of the shares of the Company held by such parties, effective as of December 13, 2013, Compatriot Capital, Inc. (“CCI”), an indirect wholly-owned subsidiary of SEI, became the direct owner of 636,815 shares of common stock of the Company. Such shares are deemed to be beneficially owned, with shared voting and dispositive power, among The Sammons Enterprises, Inc. Employee Stock Ownership Trust (the “SEI ESOT”), acting by and through GreatBanc Trust Company, as Trustee (the “SEI ESOT Trustee”), SEI, of which 100.0% of its outstanding capital stock is owned of record by the SEI ESOT, Consolidated Investment Services, Inc. (“CIS”), a direct wholly-owned subsidiary of SEI, Sammons Equity Alliance, Inc. (“SEA”), a direct wholly-owned subsidiary of CIS, and CCI, a direct wholly-owned subsidiary of SEA. Paul E. Rowsey, III (“Mr. Rowsey”), a director and chief executive officer of CCI, owns of record and beneficially, with sole voting and dispositive power, 1,254 shares of common stock of the Company. Mr. Rowsey, by virtue of his positions with CCI may be deemed to beneficially own the 636,815 shares of common stock of the Company directly owned by CCI. Mr. Rowsey disclaimed beneficial ownership of 636,815 shares directly owned by SEI, SEI ESOT, CIS, SEA and CCI. SEI, SEI ESOT, CIS, SEA and CCI disclaimed beneficial ownership of 1,254 shares directly owned by Mr. Rowsey. 13 Table of Contents Proposal1 Election of Directors Reis’s board of directors currently consists of five directors, of which three are independent directors under the current listing standards of the NASDAQ Stock Market. The board of directors is divided into three classes with three-year staggered terms, with approximately one-third of the directors elected each year. The nominee for election at the 2014 annual meeting to serve for a term expiring at the 2017 annual meeting of stockholders and when his successor has been elected and qualified is Lloyd Lynford. If the nominee is unable to serve or declines to serve for any reason, the board of directors may adopt a resolution to reduce the size of the board. The board of directors has no reason to believe that the person named will be unable or unwilling to serve. Mr. Lynford is not being proposed for election pursuant to any agreement or understanding between Mr. Lynford and Reis. The board of directors recommends a vote “FOR” the election of Lloyd Lynford. Information regarding the nominee for election at the annual meeting, the continuing directors whose terms expire in 2015 and 2016 and Reis’s executive officers is provided below. The age indicated in each individual’s biography is as of April 28, 2014. Nominee for Election The following individual has been nominated for election as a director for a term to expire at the 2017 annual meeting of stockholders and when his successor has been elected and qualified: Lloyd Lynford, age58, has been President, Chief Executive Officer and a director of Reis since Reis’s founding by Mr. Lynford and Mr. Jonathan Garfield in 1980. Mr. Lynford served on the board of the Real Estate Research Institute from 1993 to 1997 and served as its President from 1996 to 1997. He has lectured at The Wharton School, Berkeley, MIT, New York University, Columbia University, and Cambridge University. Mr. Lynford graduated magna cum laude from Brown University. Mr. Lynford currently is on the board of directors of The Center for Fiction in New York. Reis’s board of directors has concluded that Mr. Lynford should serve on the board based on his extensive expertise in commercial real estate markets and in developing and marketing analytical products to decision makers in the real estate capital markets. Directors Continuing in Office The following directors have terms ending in 2015: Jonathan Garfield, age57, has been Executive Vice President and a director of Reis since Reis's founding by Mr. Lloyd Lynfordand Mr. Garfield in 1980. He created the initial applications and the database which contains Reis’s time series data on the property, neighborhood and metropolitan levels. Mr. Garfield led the initial transition to electronic delivery of Reis’s information products by managing the design, production, testing and maintenance of Reis’s flagship product, Reis SE. He oversaw Reis’s corporate reporting, including legal, accounting, audit, tax and financing issues until May 2007. Mr.Garfield graduated cum laude from Pomona College. Reis’s board of directors has concluded that Mr. Garfield should serve on the board based on his extensive experience in information management, database technology and analytical product development, as well as with the real estate markets, developed in his over 30 years with Reis. Byron C. Vielehr, age 50, has been a director of Reis since September 2010. Mr. Vielehr is Group President of the Depository Institution Services Group at Fiserv, Inc. In this role Mr. Vielehr oversees the company's domestic account processing businesses, which serve banks, thrifts and credit unions. Mr. Vielehr has more than 25 years of technology and financial services experience. Prior to joining Fiserv in 2013, he served as President of International and Global Operations for Dun & Bradstreet (D&B), where he was responsible for all D&B businesses outside of North America and led operations globally. During his tenure at D&B, which began as Chief Information 14 Table of Contents Officer in 2005, Mr. Vielehr held a succession of senior executive positions, including leadership of its North American business, Global Risk Management Solutions, and D&B Sales and Marketing Solutions. Prior to joining Dun & Bradstreet, Mr. Vielehr was President and Chief Operating Officer of Northstar Systems International, Inc., an enterprise wealth management technology solutions provider, and previously was Chief Technology Officer of various units of Merrill Lynch, a leading investment bank. He received a bachelor's degree from Drexel University and a master's degree in business administration from the University of Pennsylvania's Wharton School. Reis's board of directors has concluded that Mr. Vielehr should serve on the board based on his extensive operating and strategic experience as a senior executive in the information services industry. The following directors have terms ending in 2016: Thomas J. Clarke Jr., age 57, has been a director of Reis since September 2010. Mr. Clarke has served as the Chief Executive Officer of Weiss Group, LLC, a leading provider of independent research, since July 2010. From 1999 through 2009, he served as Chief Executive Officer of TheStreet.com, Inc., a financial media company. From 2002 through 2008, Mr. Clarke also served as Chairman of TheStreet.com. From 1998 through 1999, he served as President of Thomson Financial Investor Relations, following the acquisition of Technimetrics, Inc. by Thomson Financial. From 1984 through 1998, Mr. Clarke served in executive positions of increasing responsibility at Technimetrics, a global information company, rising to Chief Executive Officer from 1992 through the company's sale in 1998. From 1980 through 1984, he served as Operations Manager for McAuto Systems Group, Incorporated, a Medicaid billing processor. Mr. Clarke currently serves on the board of directors of Corporate Resource Services, Inc., a provider of diversified staffing, recruiting and consulting services in the United States and Europe. He is also a mentor to students at Columbia University involved in the Executive Masters Program focusing on technology. Mr. Clarke received a bachelor of science degree in marketing from St. John’s University and a master’s degree in business administration from Hofstra University. Reis’s board of directors has concluded that Mr. Clarke should serve on the board based on his extensive operating and strategic experience as a senior executive in the information services industry. M. Christian Mitchell, age 59, has been a director of Reis since May 2007. Mr. Mitchell has been a member of the board of directors of Special Value Opportunities Fund, LLC, a closed-end SEC registered investment company, since 2004, where he is also the designated financial expert and Chairman of the audit committee, as well as a member of the transaction committee. Mr. Mitchell is Vice Chairman of Marshall & Stevens, Inc., a national valuation consulting firm, where he has served on the board of directors since December 2008.He has also served as a member of the board of directors of Grandpoint Capital, a bank holding company located in Los Angeles, since March 2010, where he is Chairman of the audit and risk committee and Lead Independent Director.Since May 2012, Mr. Mitchell has served as a director of Western Asset Mortgage Capital Corporation, a public mortgage REIT, where he is Chairman of the audit committee and a member of the compensation and nominating and corporate governance committees. Beginning in 2013, Mr. Mitchell became a director of Parsons Corp., an employee stock ownership plan, or ESOP, owned engineering, construction, technical and professional services firm. At Parsons, he is Chairman of the audit committee and a member of the nominating and corporate governance committee. In 2013, Mr. Mitchell also became a member of the Board of Directors of Stearns Holdings, Inc., a leading private independent mortgage company. At Stearns he is Chairman of the Audit Committee and a member of the Compensation Committee. Previously, Mr. Mitchell served as a member of the board of directors of two multi-billion dollar bank holding companies – one public and one private equity-sponsored. He served as Chairman of the audit committees for both companies, and as a member of various committees of each company, including the risk, planning, compliance and nominating and corporate governance committees.Mr. Mitchell has also served as Chairman of the National Association of Corporate Directors (“NACD”), Southern California Chapter, since 2013 and previously served as President since 2007. He is also designated as an NACD Board Leadership Fellow. In 2011 and 2012, Mr. Mitchell was named one of the “100 Most Influential People in Corporate Governance” by Directorship magazine. He was an adjunct Accounting Professor at the University of Redlands from 2006 through May 2010 and has been a guest lecturer since May 2010. Mr. Mitchell was with the accounting firm Deloitte & Touche LLP from 1977 to 1985 and 1987 to 2003, and served as the National Managing Partner, Mortgage Banking/Finance Companies Practice, from 2001 to 2003.Mr. Mitchell graduated summa cum laude from the University of Alabama.Reis’s board of directors has concluded that Mr. Mitchell should serve on the board based on his extensive accounting and finance, banking and real estate finance, and corporate governance experience. 15 Table of Contents Executive Officers In addition to Mr. Lynford and Mr.Garfield, whose biographies are included above, the following individuals serve as executive officers of Reis: Mark P. Cantaluppi, age43, has been Vice President (since November 1999)and Chief Financial Officer (since March 2006)of Reis (including its public company predecessor, Wellsford Real Properties, Inc. (“Wellsford”)). Previously, Mr.Cantaluppi was Chief Accounting Officer and Director of Investor Relations of Wellsford since December 2000. He joined Wellsford in November 1999 as Vice President, Controller and Director of Investor Relations. From January 1998 to November 1999, he was the Assistant Controller of Vornado Realty Trust, a diversified REIT. From 1993 to 1998, Mr.Cantaluppi worked for Ernst& Young LLP, a public accounting firm, where he attained the level of manager. Mr.Cantaluppi is a Certified Public Accountant and a member of the American Institute of Certified Public Accountants. Mr.Cantaluppi graduated cum laude from Villanova University. William Sander, age47, has been Chief Operating Officer of Reis Services (or its predecessor) since 2001, and President of Reis Services since March 2013. Mr.Sander has overall responsibility for the day-to-day operations of Reis Services and supervision of all departments within Reis Services. Prior to joining Reis, Mr.Sander was a Senior Vice President of Product Management for Primark Corporation, a company that provides content and software to the financial services industry. Mr.Sander is a graduate of Marietta College. 16 Table of Contents Proposal2 Approval of an Advisory Resolution on Executive Compensation The board of directors recommends that you vote “FOR” the approval of an advisory resolution on executive compensation, as disclosed in this proxy statement. We are asking stockholders to approve, on an advisory basis, a resolution on the compensation of our named executive officers, as disclosed in this proxy statement pursuant to the regulations under the Exchange Act.This advisory resolution is commonly referred to as the “Say on Pay” vote.As described below in the “Compensation Discussion and Analysis” section of this proxy statement, the Compensation Committee has structured our executive compensation program to achieve the following key objectives: • link executive compensation with the achievement of overall corporate goals; • encourage and reward superior performance; and • assist the Company in attracting, motivating and retaining talented executive officers. Our executive compensation program, which covers our named executive officers, has a number of features designed to promote these objectives and is designed to motivate our executives to successfully manage and grow our business. We urge stockholders to read the “Compensation Discussion and Analysis” section of this proxy statement, which describes in more detail how our executive compensation policies and procedures operate and are designed to achieve our compensation objectives, as well as review the Summary Compensation Table and other related compensation tables and narrative, which provide detailed information on the compensation of our named executive officers.The Compensation Committee and the board of directors believe that the policies and procedures articulated in the “Compensation Discussion and Analysis” section of this proxy statement are effective in achieving our goals and that the compensation of our named executive officers reported in this proxy statement has supported and contributed to the Company’s recent and long-term success. In accordance with Section14A of the Exchange Act, and as a matter of good corporate governance, we are asking stockholders to approve the following advisory resolution at the annual meeting: RESOLVED, that the stockholders of Reis, Inc. (the “Company”) approve, on an advisory basis, the compensation of the Company’s named executive officers, as disclosed in the Compensation Discussion and Analysis, the Summary Compensation Table and the related compensation tables, notes and narrative in the Proxy Statement for the Company’s 2014 Annual Meeting of Stockholders. This advisory resolution is non-binding on the board of directors.Although non-binding, the board of directors and the Compensation Committee will review and consider, among other factors, the voting results when making future decisions regarding our executive compensation program. The board of directors has adopted a policy providing for a “Say on Pay” advisory vote to be conducted annually. Accordingly, the next “Say on Pay” vote will occur in 2015. 17 Table of Contents Proposal3 Ratification of the Appointment of the Independent Registered Public Accounting Firm Reis’s independent registered public accounting firm for the fiscal year ended December 31, 2013 was Ernst& Young LLP. Reis’s Audit Committee has appointed Ernst&Young LLP to continue as the independent registered public accounting firm for Reis for the fiscal year ending December 31, 2014. If stockholders do not ratify the appointment of Ernst& Young LLP as the independent registered public accounting firm, the board of directors may consider another independent registered public accounting firm. A representative of Ernst& Young LLP will be present at the annual meeting, either in person or by teleconference. The representative will be given the opportunity to make a statement if he desires to do so and will be available to respond to appropriate questions from stockholders present at the annual meeting. The board of directors recommends that you vote “FOR” ratification of the appointment of Ernst& Young LLP as the independent registered public accounting firm of Reis. Audit and Non-Audit Fees The following table sets forth the fees billed to Reis for the years ended December 31, 2013 and 2012 by Ernst& Young LLP: Audit fees (A) $ $ Audit-related fees — — Tax fees (B) All other fees — — $ $ (A) Consists of fees billed for professional services, including out of pocket expenses, rendered for (i)the audit of Reis’s annual financial statements for the years ended December 31, 2013 and 2012, and (ii)the reviews of the financial statements included in Reis’s quarterly reports on Form10-Q during 2013 and 2012. (B) Fees are for tax return preparation for the years ended December 31, 2012 and 2011, billed to the Company in 2013 and 2012, respectively. The 2013 period also included fees for prior year amended tax returns and tax advisory services. Approval of Services by the Independent Registered Public Accounting Firm The Audit Committee has adopted a policy for approval of audit and permitted non-audit services by the Company’s independent registered public accounting firm. The Audit Committee will consider annually and approve the provision of audit services by its independent registered public accounting firm and consider and, if appropriate, approve the provision of certain defined audit and non-audit services. The Audit Committee will also consider specific engagements on a case-by-case basis and approve them, if appropriate. Any proposed specific engagement may be presented to the Audit Committee for consideration at its next regular meeting or, if earlier consideration is required, to one or more of its members to whom authority is delegated. The member or members to whom such authority is delegated are required to report any specific approval of services at the Audit Committee’s next regular meeting. During the years ended December 31, 2013 and 2012, all fees set forth above were approved by the Audit Committee. 18 Table of Contents Audit Committee Report Notwithstanding anything to the contrary set forth in any of Reis’s previous filings under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act that might incorporate future filings, including this proxy statement, in whole or in part, this report of the Audit Committee will not be incorporated by reference into any such filings. Reis’s management is responsible for Reis’s internal control over financial reporting. The Audit Committee oversees Reis’s internal control over financial reporting on behalf of the board of directors. The independent registered public accounting firm is responsible for performing an independent audit of Reis’s consolidated financial statements and issuing an opinion on the conformity of those financial statements with U.S.generally accepted accounting principles (“GAAP”), as well as Reis’s internal control over financial reporting. The Audit Committee met six times during 2013 and held discussions with management and the independent registered public accounting firm. Management represented to the Audit Committee that Reis’s consolidated financial statements were prepared in accordance with GAAP, and the Audit Committee has reviewed and discussed the consolidated financial statements with management and the independent registered public accounting firm. The Audit Committee discussed with the independent registered public accounting firm matters required to be discussed by the statement on auditing standards No. 61, as amended (AICPA, Professional Standards, Volume 1 AU Section 388), as adopted by the Public Company Accounting Oversight Board (“PCAOB”) in Rule 3200T, including the quality, not just the acceptability, of the accounting principles, the reasonableness of significant judgments, and the clarity of the disclosures in the financial statements. In addition, the Audit Committee has received the written disclosures and letter from the independent registered public accounting firm required by the PCAOB’s Ethics and Independence Rule 3526, “Communication with Audit Committees Concerning Independence,” and has discussed with the independent registered public accounting firm the firm’s independence from Reis and its management. The Audit Committee discussed with Reis’s independent registered public accounting firm the overall scope and plans for their audit. The Audit Committee meets with the independent registered public accounting firm, with and without management present, to discuss the results of their annual examination and their procedures with respect to the Company’s quarterly financial statements, their consideration of Reis’s internal control over financial reporting, and the overall quality of Reis’s financial reporting process. The Audit Committee also approved the professional (including non-audit) services provided by the independent registered public accounting firm, considered the range of audit and non-audit fees, reviewed any related party transactions and reviewed and approved the issuance of the quarterly financial statements and disclosures in Reis’s quarterly reports on Form10-Q during 2013 and the year end financial statements and disclosures in Reis’s annual report on Form10-K for the year ended December 31, 2013, in each case before such document was filed with the SEC. In performing all of these functions, the Audit Committee acts only in an oversight capacity. In its oversight role, the Audit Committee relies on the work and assurances of Reis’s management, which has the primary responsibility for financial statements and reports, and of the independent registered public accounting firm who, in their report, express an opinion on the conformity of Reis’s financial statements with GAAP. The Audit Committee’s oversight does not provide it with an independent basis to determine that management has maintained appropriate accounting and financial reporting principles or policies, or appropriate internal control over financial reporting designed to assure compliance with accounting standards and applicable laws and regulations. Furthermore, the Audit Committee’s considerations and discussions with management and the independent registered public accounting firm do not assure that Reis’s financial statements are presented in accordance with GAAP, that the audits of Reis’s financial statements and internal control over financial reporting have been carried out in accordance with the standards of the PCAOB or that Reis’s independent registered public accounting firm is in fact “independent.” In reliance on the reviews and discussions referred to above, the Audit Committee recommended that the audited consolidated financial statements be included in Reis’s annual report on Form10-K for the year ended December 31, 2013 for filing with the SEC on March 6, 2014. The annual report on Form 10-K, including the 19 Table of Contents financial statements recommended by the Audit Committee, was distributed to the board of directors and each director authorized filing of the annual report by executing the signature page thereto. The Audit Committee has selected, subject to stockholder ratification, Ernst & Young LLP as Reis’s independent registered public accounting firm for the fiscal year ending December 31, 2014. The Audit Committee of the Board of Directors of Reis, Inc. M. Christian Mitchell, Chairperson Thomas J. Clarke Jr. Byron C. Vielehr 20 Table of Contents Executive Compensation Summary Compensation Table The following table presents compensation for the Company’s named executive officers including our principal executive officer (Mr. Lynford), our principal financial officer (Mr. Cantaluppi) and our two other most highly compensated executive officers as of December 31, 2013, the most recently completed fiscal year (Messrs. Garfield and Sander). Name and Principal Position Year Salary ($)(A) Bonus Stock Awards ($)(B) Option Awards ($)(C) Non-Equity Incentive Plan Compensation ($)(D) Change in Pension Value and Non-Qualified Deferred Compensation Earnings All Other Compensation ($)(E) Total ($) Lloyd Lynford Chief Executive Officer & President $ $
